Citation Nr: 0309238	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  02-07 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than October 8, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
PTSD and assigned a 10 percent evaluation, effective October 
8, 1999.

In that rating decision, the RO also granted service 
connection for shrapnel to the right thigh with residual 
fragment scars, right lateral hip to knee and assigned a 
noncompensable evaluation, effective October 8, 1999.  The 
veteran submitted a notice of disagreement in May 2002, and a 
supplemental statement of the case was issued in January 2003 
addressing that issue.  The record does not show that the 
veteran submitted a substantive appeal as to this issue, and 
thus such issue is not currently on appeal before the Board.  
38 C.F.R. § 20.200 (2002) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).

In January 2003, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran raised issues of 
entitlement to an evaluation in excess of 10 percent for PTSD 
and a petition to reopen the claim for service connection for 
carpal tunnel syndrome.  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).




FINDINGS OF FACT

1.  The veteran received an undesirable discharge following 
his period of service from September 1951 to October 1953.

2.  On October 8, 1999, the veteran filed an application to 
upgrade his discharge.

3.  On August 24, 2000, the Department of the Army corrected 
the veteran's discharge from an undesirable discharge to a 
general discharge.

4.  A claim for PTSD was first raised during a May 25, 2001, 
VA examination.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than October 
8, 1999, for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110(i) (West 2002); 
38 C.F.R. § 3.400(g) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify.

The veteran essentially filed his claim for service 
connection for PTSD in May 2001.  The Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted in November 2000 
and is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The VCAA emphasizes VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, except with 
regard to applications to reopen previously denied claims.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA has little, if any, bearing on 
the appeal of the effective date assigned for the award of 
service connection in this case.  The VCAA requires VA to 
notify a claimant of evidence and information necessary to 
substantiate his claim and to inform him whether he or VA 
bears the burden of producing that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the VCAA concerns 
notification about evidence needed to prove factual matters 
involved in a claim.  

An appeal of an effective date assigned for service 
connection following the correction, change, or modification 
of a military record involves the application of laws and 
regulations which provide three possible effective dates that 
could be assigned, with the latest one being the correct one.  
Therefore, such an appeal often involves, as it does in this 
case, a purely legal question rather than a factual one; the 
only factual matter usually involved being the date that the 
claim was received.  In this case, that factual matter is not 
in dispute, and therefore there is no evidentiary development 
to be done here.  Cf. Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (holding that VCAA is not applicable to 
requests for revision of a final decision based on clear and 
unmistakable error (CUE) because that matter involves an 
inquiry based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay, 
14 Vet. App. 324, 326 (2001) (Ivers, J., concurring) (noting 
that, during oral argument in Holliday v. Principi, 14 Vet. 
App. 280 (2001), counsel for VA made ill-advised concessions 
with respect to the broad applicability of VCAA).  

The veteran has submitted written statements in his notice of 
disagreement and substantive appeal and has given oral 
testimony at the January 2003, Board hearing, setting forth 
his legal arguments concerning why he should be granted an 
earlier effective date in this case, despite the provisions 
of the law and regulations governing effective dates.  In so 
doing, he has demonstrated an understanding of the legal 
provisions relevant to his appeal which were set forth for 
him in the March 2002 statement of the case.  Because this 
appeal does not involve a dispute about facts, further 
evidentiary development is not relevant to this case.  
Accordingly, the Board concludes that the VCAA provides no 
requirements that must be fulfilled and which have not been 
fulfilled before the Board may review the veteran's appeal in 
this case, there is no prejudice to the veteran in deciding 
his appeal at this time, and to hold otherwise would only 
deprive the veteran of a timely decision on his appeal.  
VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); see Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Earlier Effective Date

The record reflects that the veteran received an undesirable 
discharge following his period of service from September 1951 
to October 1953.

In July 1954, VA made a determination that the veteran's 
undesirable discharge was issued under dishonorable 
conditions and was a bar to all benefits under the laws 
administered by VA.  In a July 30, 1954, letter, VA informed 
the veteran of this determination and informed him that if he 
believed that the decision was not in accordance with the law 
and the facts in his case that he had one year to appeal the 
determination to the Administrator of VA.

In March 1956, the veteran submitted a VA Form 8-526, 
Veteran's Application for Compensation or Pension for 
residuals of shrapnel to his right leg and the back of his 
head and residuals of an appendectomy.  In June 1956, the RO 
informed the veteran that it had previously notified him that 
because of the type of character of discharge he had 
received, it had been determined that he was precluded from 
entitlement to all benefits as administered by VA and 
disallowed his claim for compensation benefits.  The veteran 
was informed of his appellate rights in the notification.

In June 1998, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, requesting that it be accepted 
as an informal claim for service connection for residuals of 
a bullet wound to the head, to include peripheral neuropathy 
in both hands, and for shrapnel wounds to the right side of 
the knee and hip.  In February 1999, the RO informed the 
veteran that he was not entitled to VA benefits as a result 
of the prior character of discharge determination, which 
determined that his undesirable discharge was under 
dishonorable conditions.  The RO stated that the veteran 
could ask the Service Department Discharge Review Board to 
change the character of his discharge and provided him with 
the application to make that request.  The RO also stated 
that he could apply for a correction of his military record 
through the Service Department Board for Correction of 
Military Records and provided him with the application to 
make that request.

On October 8, 1999, the veteran submitted an application to 
the Department of the Army Board for Correction of Military 
Records.  On August 24, 2000, the Department of the Army 
granted the veteran's request and corrected his records to 
show that he was separated from service with a General 
Discharge on October 30, 1953.  

In October 2000, the veteran submitted a VA Form 21-4138, 
stating that he was seeking service connection for residuals 
of a bullet wound to the head, for shrapnel wounds to the 
right knee and hip, and for peripheral neuropathy of both 
hands secondary to retained foreign bodies from a bullet 
wound.  He attached a copy of the August 2000 determination 
from the Department of the Army Board for Correction of 
Military Records, pointing out that he had been upgraded from 
an undesirable discharge to a general discharge.

A May 25, 2001, VA examination report shows that the veteran 
reported a long history of nightmares and "easy emotional 
changes with thinking about the Korean War."  The examiner 
stated, "Clear problem with post-traumatic stress disorder 
is noted" and entered a diagnosis of PTSD.  The veteran 
underwent a VA psychiatric evaluation in August 2001, wherein 
the examiner entered a diagnosis of PTSD.  

In the September 2001 rating decision on appeal, the RO 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective October 8, 1999.

In January 2003, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
The veteran stated that he felt he was entitled to an earlier 
effective date because he was injured in service and had 
applied for benefits in 1953/1954, at which time he was 
denied because of his undesirable discharge.  He noted he had 
reapplied for benefits in 1957 and was denied again for the 
same reason.  The veteran discussed the physical injuries he 
sustained in service and reported his current symptoms of 
PTSD.  The veteran's spouse stated that the veteran had 
committed acts of violence at times, but never against her or 
in their house.  She noted that the veteran had periods of 
unemployment.  The veteran stated that he should never have 
been enlisted into service.  The veteran's wife submitted a 
statement at that time addressing the veteran's periods of 
unemployment.

In written statements, the veteran asserts that the effective 
date for the award of service connection for PTSD should go 
back to either 1954 or March 16, 1956, when he filed an 
original claim for compensation benefits.  He states that 
because his discharge was upgraded as of October 1953, that 
the benefits should go back that far, as he was now eligible 
for benefits at that time.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2002).  There is an exception in that the effective 
date of an award of disability compensation to a veteran may 
be the day following the date of the veteran's discharge or 
release from service, provided that the application therefor 
is received within one year from such date of discharge or 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2002).  Separation from the service means 
separation under conditions other than dishonorable from 
continuous active service which extended from the date the 
disability was incurred or aggravated.  38 C.F.R. 
§ 3.400(b)(2)(i). 

Where entitlement to compensation benefits is established 
because of the correction, change, or modification of a 
military record, or of a discharge or dismissal by a Board 
established under 10 U.S.C. §§ 1552 or 1553, or because of 
other corrective action by competent military naval, or air 
authority, the award will be effective from the latest of 
these dates:

(1)  Date application for change, 
correction, or modification was filed 
with the service department, in either an 
original or disallowed claim;
(2)  Date of receipt of claim if claim 
was disallowed; or
(3)  One year prior to the date of 
reopening the disallowed claim.

38 C.F.R. § 3.400(g) (2002).

The Board has carefully reviewed the evidence of record, 
including the testimony that the veteran and his spouse 
provided at the January 2003 hearing, and finds that an 
effective date earlier than October 8, 1999, for the grant of 
service connection for PTSD is legally precluded.  The 
reasons follow.

A review of the evidence discloses that prior to May 2001, 
the veteran had not submitted a claim for service connection 
for a psychiatric disorder, to include PTSD.  See 38 C.F.R. § 
3.151(a) (2002)(A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA)(emphasis 
added); 38 C.F.R. § 3.155 (2002)(an informal claim must 
identify the benefit sought).  As laid out above, when the 
veteran filed a claim for compensation benefits in 1956, he 
sought benefits specifically for residuals of shrapnel wounds 
and residuals from an appendectomy.  Even if the Board could 
find that the veteran had submitted a claim for a psychiatric 
disorder at that time, such date was more than one year 
following his discharge from service (the record shows that 
within one year of separation from service, he filed a claim 
with the Minnesota Department of Employment and Security) 
and, therefore, the effective date of service connection for 
PTSD could not revert to the day after his discharge from 
service.

The record reflects that the veteran submitted an application 
to upgrade his discharge on October 8, 1999; this date, and 
no earlier, is clearly documented on the veteran's upgraded 
DD Form 214.  As a result of that application, the veteran's 
discharge was corrected to a general discharge, which was 
effective the date the veteran was discharged from service on 
October 30, 1953.  In this case, the date of application for 
a change in the service record is actually earlier than the 
date of receipt of claim.  As stated above, when the veteran 
submitted the October 2000 VA Form 21-4138, he did not 
include a claim for service connection for PTSD.  The first 
indication that the veteran had PTSD symptoms was in a May 
25, 2001, VA examination report.

In reviewing the three possible dates that could be assigned 
under 38 C.F.R. § 3.400(g), the date of application for 
change is October 8, 1999.  See 38 C.F.R. § 3.400(g)(1).  
That fact is not in dispute.  The "date of receipt of claim 
if claim was disallowed " and the date "one year prior to 
the date of reopening the disallowed claim" would not apply 
in this case, as the claim for PTSD had not been previously 
disallowed.  See 38 C.F.R. § 3.400(g)(2), (3).  Thus, the 
only available effective date in this case is the date the 
veteran submitted an application to change, correct, or 
modify his military record, which is October 8, 1999.  An 
effective date earlier than that is legally precluded.  See 
38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(g).

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than October 8, 
1999, for the award of service connection for PTSD is denied.



____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

